EXAMINER'S AMENDMENT


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


The application has been amended to correct obvious minor informalities as follows: 


Claim 1, “hook” on line 17 and “hook” on line 18 have been replaced with –second hook—and –second hook—respectively for added clarity.  Line 30, “bars” has been replaced with –bars of the top frame assembly—for added clarity.  Finally, “assembly the” on line 47 and “assembly the” on line 52 have been replaced with –assembly, the—and –assembly, the—respectively to remove awkwardness.


Claim 6, “bottom” has been replaced with –lower—for consistency of terminology.







The following is an examiner’s statement of reasons for allowance:

None of the prior art either taken alone or in combination was deemed to teach or fairly suggest a bedslide assembly for use on a deck bed of a pickup truck including a bottom frame assembly configured to be attached to the deck bed, a middle frame assembly that includes a first latch assembly and a second latch assembly, and a top frame assembly that includes an end plate wherein the device defines hooks positioned and operable as recited.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”







Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GORDON whose telephone number is (571)272-6661. The examiner can normally be reached on Mondays 8am-4pm, Tuesdays 8am-12pm, and Thursdays 8am-12pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN T GORDON/Primary Examiner, Art Unit 3616